 

 

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

Information associated with the Facebook user ID
100003865219073 that is stored at premises owned,
maintained, controlled, or operated by Facebook, a company
headquartered in Menlo Park, California.

Case No. 1F-AlWeM CNY)

Nee ee ee ee ee”

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B

The basis for the search under Fed. R. Crim P. 41(c) is:
evidence of a crime; :
C1 contraband, fruits of crime, or other items illegally possessed;
CI property designed for use, intended for use, or used in committing a crime;
CI a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: 18 USC Section 2423(c)

The application is based on these facts: See attached affidavit.

[] Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

AMecen C A 7

Applicant's signature

  

 

 

HSI Special Agent Kevin C. Wrona
Printed Name and Title

 

     

Sworn to before me and signed in my presence:

 

 

 

Date: HF ol 9 VA Pv SS [Pepe Ye
‘f Y ( ‘ndep ia G
City and State: Milwaukee, Wisconsin Hon. Nancy Joseph _U.S. Magistrate Judge

 

 

Case 2:19-mj-00916-NJ Filed 10/15/19 Pagé’6f9# “HBHument 1

 

 
 

 

AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT

1, Kevin C. Wrona, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. © Tama Special Agent with the U.S. Department of Homeland Security, U.S.
Immigration and Customs Enforcement, Homeland Security Investigations (“HSI”), and
have been so employed since June 2010. Iam currently assigned to the HSI Office of the
_ Resident Agent in Charge in Milwaukee, Wisconsin. My duties include investigating
criminal violations relating to child sexual exploitation and child pornography. I have
received training in the investigation of child pornography and child sexual
exploitation offenses.

2. I make this affidavit in support of an application for a search warrant for
information associated with a certain account that is stored, owned, maintained,
controlled, or operated by Facebook, a social network provider located at 1601 Willow
Road, Menlo Park California 94025, The information to be searched consists the account
of Facebook user ID 100003865219073 (hereinafter, the SUBJECT ACCOUNT) that is
described in the following paragraphs and in Attachment A. This affidavit is made in
support of an application for a search warrant under 18 USC. §§ 2703(a), 2703(b)(1)(A)
and 2703(c)(1)(A) to require Facebook to disclose to the government copies of the
information (including the content of communications) further described in Attachment

B.

Case 2:19-mj-00916-NJ Filed 10/15/19 Page 2 of 25 Document 1

 

 
 

 

3. The purpose of this application is to seize evidence more particularly
described in Attachment B, of violations of 18 U.S.C. § 2423(c), which make it a crime to
travel in foreign commerce or reside, either temporarily or permanently, in a foreign
country, and engage in any illicit sexual conduct with another person who has not
attained the age of eighteen. The statements contained in this Affidavit are based on my
experience and background as a Special Agent with HSI, and by information provided
by other law enforcement agents. Some information in this affidavit also comes from
information received from the issuance of administrative summonses and search
warrants. Because this affidavit is being submitted for the limited purpose of securing a
search warrant, I have not included every fact known to me concerning this
investigation. I have set forth only the facts that I believe are necessary to establish
probable cause to believe that evidence of violations of Title 18, United States Code,
Section 2423 is located in the account described in Attachment A.

DEFINITIONS

4. The following definitions applies to this Affidavit and Attachment B to
this Affidavit:

a. “Chat” refers to any kind of communication over the Internet that
offers a real-time transmission of text messages from sender to receiver. Chat messages
are generally short in order to enable other participants to respond quickly and ina
format that resembles an oral conversation. This feature distinguishes chatting from

other text-based online communications such as Internet forums and email.

2
Case 2:19-mj-00916-NJ Filed 10/15/19 Page 3 of 25 Document 1

 

 
 

 

b. “Internet Service Providers” (ISPs), as used herein, are commercial
organizations that are in business to provide individuals and businesses access to the
Internet. ISPs provide a range of functions for their customers including access to the
Internet, web hosting, e-mail, remote storage, and co-location of computers and other
communications equipment. ISPs can offer a range of options in providing access to the
Internet including telephone-based dial-up, broadband based access via digital
subscriber line (DSL) or cable television, dedicated circuits, or satellite-based
subscription. ISPs typically charge a fee based upon the type of connection and volume
of data, called bandwidth, which the connection supports. Many ISPs assign each
subscriber an account name - a user name or screen name, an “e-mail address,” an e-
mail mailbox, and a personal password selected by the subscriber. By using a computer
equipped with a modem, the subscriber can establish communication with an ISP over a
telephone line, through a cable system or via satellite, and can access the Internet by
using his or her account name and personal password.

C. “ISP Records” are records maintained by ISPs pertaining to their
subscribers (regardless of whether those subscribers are individuals or entities). These
records may include account application information, subscriber and billing
information, account access information (often in the form of log files), e-mail
communications, information concerning content uploaded and/or stored on or via the
ISP's servers, and other information, which may be stored both in computer data format
and in written or printed record format. ISPs reserve and/or maintain computer disk
storage space on their computer system for their subscribers’ use. This service by ISPs

;
Case 2:19-mj-00916-NJ Filed 10/15/19 Page 4of 25 Document 1

 
 

 

allows for both temporary and long-term storage of electronic communications and
many other types of electronic data and files.

d. “Internet Protocol address” or “IP address” refers to a unique
number used by a computer to access the Internet. IP addresses can be dynamic,
meaning that the Internet Service Provider (ISP) assigns a different unique number to a
computer every time it accesses the Internet. IP addresses might also be static, if an ISP
assigns a user’s computer a particular IP address which is used each time the computer
accesses the Internet. IP addresses are also used by computer servers, including web
servers, to communicate with other computers.

e. - “Minor” means any person under the age of eighteen years. See 18
US.C. § 2256(1).

f. The terms “records,” “documents,” and “materials,” include all
information recorded in any form, visual or aural, and by any means, whether in
handmade form (including, but not limited to, writings, drawings, painting),
photographic form (including, but not limited to, microfilm, microfiche, prints, slides,
negatives, videotapes, motion pictures, photocopies), mechanical form (including, but
not limited to, phonograph records, printing, typing) or electrical, electronic or
magnetic form (including, but not limited to, tape recordings, cassettes, compact discs,
electronic or magnetic storage devices such as floppy diskettes, hard disks, CD-ROMs,
digital video disks (DVDs), Personal Digital Assistants (PDAs), Multi Media Cards

(MMCs), memory sticks, optical disks, printer buffers, smart cards, memory calculators,

4
Case 2:19-mj-00916-NJ Filed 10/15/19 Page 5 of 25 Document 1

 
 

 

electronic dialers, Bernoulli drives, or electronic notebooks, as well as digital data files
and printouts or readouts from any magnetic, electrical or electronic storage device).

g. “Tilicit Sexual Conduct” means a sexual act with a person under 18
years of age that would be in violation of chapter 109A if the sexual act occurred in the
special maritime and territorial jurisdiction of the United States; any commercial sex act
(as defined in 18 U.S.C, § 1591) with a person under 18 years of age; and production of
child pornography (as defined in 18 U.S.C. § 2256(8)).

BACKGROUND ON NATIONAL CENTER FOR MISSING AND EXPLOITED
CHILDREN

5. Based on my training and experience, and publicly available information,
I know that the National Center for Missing and Exploited Children (NCMEC) is a
nonprofit organization in Alexandria, Virginia, that works with law enforcement on
issues related to missing and sexually exploited children. One of the services provided
and administered by NCMEC is its CyberTipline, which serves as the national
clearinghouse for leads regarding sexual exploitation crimes against children.

6. In addition to reports from the general public, reports are made by U.S.
electronic communication service (ECS) providers and remote computing services
(RCS), which are required by 18 U.S.C. § 2258A to report “apparent child pornography”
to NCMEC via the CyberTipline if they become aware of the content on their servers.
Specially trained analysts, who examine and evaluate the reported content, review
leads, add related information that may be useful to law enforcement, use publicly

available search tools to determine the geographic location of the apparent criminal act,

5
Case 2:19-mj-00916-NJ Filed 10/15/19 Page 6 of 25 Document 1

 
 

 

and ultimately provide all of the gathered information to the appropriate law
enforcement agency for review and possible investigation.

7. The CyberTipline receives reports, known as CyberTips, about the
possession, production and distribution of child pornography; online enticement of
children for sexual acts; child prostitution; sex tourism involving children, child sexual
molestation; unsolicited obscene material sent to a child; misleading domain names;
and misleading words or digital images on the Internet.

8. The CyberTip reports will vary in detail depending on the nature of the
report, and which entity submits it. The reports can include information (1) relating to
the identity of any individual who appears to have violated federal law by committing
or attempting to commit the criminal conduct described above; (2) historical
information on when or how a customer or subscriber of an ECS or RCS uploaded,

_ transmitted, or received apparent child pornography; (3) geographical information on

the involved individual or website, which may include the IP Address or verified

billing address or geographic identifying information, including area code or zip code;

(4) any images of apparent child pornography; and (5) the complete communication

containing any image of apparent child pornography. See 18 U.S.C. § 2258A(b).
PROBABLE CAUSE

9. On June 20, 2018, I was provided a CyberTip from NCMEC regarding
Facebook usernames engaging in sexually explicit conduct. According to CyberTip
(CT) 35013606, accounts with usernames Don Stevenson and Donald White were used

to entice apparent minors who appeared to be located in the Philippines to engage in

6
Case 2:19-mj-00916-NJ Filed 10/15/19 Page 7 of 25 Document 1

 
 

 

sexual activity. The CT was reported to NCMEC directly from Facebook, and included
Facebook usernames, Facebook user ID numbers, e-mail addresses and internet
protocol (IP) addresses used to access the Facebook accounts. According to the
CyberTip, these two accounts, along with an account with the username Don Stenson,
were linked by machine cookie,! indicating the Facebook accounts were being logged
into using the same electronic device.

10, _— initiated an investigation into the user of the Facebook accounts. During
my investigation, I was able to link the accounts to Mr. Donald Stenson (DOB
XX/XX/1956) who was a United States citizen. On May 8, 2019, federal search warrants
were issued by the U.S. District Court for the Eastern District of Wisconsin on the
following Facebook accounts: Don Stevenson (FB ID#: 100012891004557), Donald White
(FB ID#: 100025143570455), Don Stenson (FB ID: 1529468944), and Don Chonmanee (FB
ID: 100009337719641), all of which were linked to Mr. Stenson: |

11. On May 17, 2019, Facebook responded to the search warrants for the
accounts of: Don Stevenson (FB ID#: 100012891004557), Donald White (FB ID#:
100025143570455), Don Stenson (FB ID: 1529468944), and Don Chonmanee (FB ID:
100009337719641). The search warrant returns showed the IP addresses used to log into

the accounts, as well as message logs and transcripts between those accounts and other

 

1 Facebook provided associated accounts via “cookie” technology. Cookies are a small text file created by
a website that is stored in the user's computer either temporarily for that session only or permanently on
the hard disk. Cookies provide a way for the website to recognize you and keep track of your preferences.

7
Case 2:19-mj-00916-NJ Filed 10/15/19 Page 8 of 25 Document 1

 
 

 

Facebook users on Facebook Messenger. Further, the search warrant returns contained
the pictures and messages sent and received for each account.

12. Based on the information contained in the Facebook search warrant
returns, it appeared that Mr. Stenson travelled to and from the Philippines and engaged
in sexual activities with minors. I was able to review conversations on Facebook
messenger between Mr. Stenson and what appeared to be minors discussing illicit
sexual conduct. After reviewing the information and while working with law
enforcement in the Philippines, multiple minors were identified in the Philippines who
confirmed they communicated with Mr. Stenson via Facebook and engaged in illicit
sexual conduct with Mr. Stenson at Hotel Le Carmen in Cebu, Philippines.

13. The minors explained that Mr. Stenson would pay them in Philippine
pesos after the sex acts were completed, and would also give them gifts to include food,
clothing, cellphones, computers, and payment for schooling. During the interviews,
several of the minor females stated they knew of and/or have met Mr. Stenson’s friend
“John.” When shown the Wisconsin driver's license picture for John Burgdorff
(hereinafter, BURGDORFF), two of the minors identified him as Mr. Stenson’s friend
“John.”

14, In reviewing the messages from the Facebook search warrant return for
Mr. Stenson’s accounts, I located a conversation between Mr. Stenson’s Facebook
account “Stevenson” and one of the minor victim’s accounts, hereinafter referred to as
Minor Victim M.K. (MVMKk). A portion of that conversation is as follows:

-04/30/2017 - 05:03:49 UTC - MVMK: Your hotel still at La Carmen?

8
Case 2:19-mj-00916-NJ Filed 10/15/19 Page 9 of 25 Document 1

 
 

 

 

 

~-04/30/2017 - 05:03:55 UTC ~ Stevenson: Yes..

-04/30/2017 - 05:04:11 UTC - MVMK: Okay

-04/30/2017 - 05:04:27 UTC - MVMK: what time you want i go there?
-04/30/2017 - 05:04:57 UTC - Stevenson: I want to exercise, but my friend hurt
his ankle yesterday so he is stuck in his room and needs you to be his nurse.. ha
ha ha.

-04/30/2017 - 05:05:01 UTC - Stevenson: make him feel better.

[...]

-~04/30/2017 - 05:05:53 UTC - Stevenson: Why text? Just come now.. I don’t want
to text.

04/30/2017 - 05:06:16 UTC - MVMK: Okay!

[...]

-04/30/2017 -~ 05:07:04 UTC - Stevenson: When you arrive go to room 304
-04/30/2017 - 05:07:08 UTC - Stevenson: across from my room

-04/30/2017 ~ 05:07:26 UTC ~ [Stevenson sends a picture of an older white male,
with grey hair and grey mustache, with no shirt on, in what appears to be blue
shorts, standing in front of a neon sign that reads “Cebu Westown lagoon” ]
~-04/30/2017 - 05:05:34 UTC - Stevenson: That is my friend.

[..]

-04/30/2017 - 05:11:27 UTC - MVMK: i log out now!

-04/30/2017 ~ 05:12:04 UTC - Stevenson: Okay.. Just come to room 304... I will
be at the sports center, but my friend is waiting to talk with you.. and share with
you.,

-05/03/2017 - 06:07:16 UTC ~ Stevenson: What are you doing at 5 pm. John is
lonely.

_ -~05/03/2017 - 06:07:29 UTC - MVMK: nothing! |
-05/03/2017 - 06:08:08 UTC - Stevenson: What about 4 pm?
-05/03/2017 - 06:09:01 UTC - MVMK: nothing! i’m just lying in my bed so very
bored |
-05/03/2017 - 06:10:23 UTC - Stevenson: Ok... be here at 4 for bonding with
John and i will give you a hug.

15. I know from my training and experience and in reviewing the messages in
this case, that when the Stevenson account states, “share with you” and “bonding,”

those words likely refer to some type of sexual interaction,

9
Case 2:19-mj-00916-NJ Filed 10/15/19 Page 10 of 25 Document 1

 

 
 

16. | Asecond Facebook conversation I reviewed was between Mr. Stenson’s
“Don Stevenson” account and “Jon Bedford,” the SUBJECT ACCOUN T. When
reviewing the profile photo for the Jon Bedord Facebook account, the person
photographed appeared to be the same person as that of BURGDORFF.,

17, The following is an example of some of the Facebook Messenger chats
between Don Stevenson and Bedford:

-09/03/2017 - 04:11:20 UTC - Stevenson: Somehow she scrounged up enough
money for the ticket. As long as you and I are in touch, we might be able to help
her minimally.

-09/03/2017 - 04:11:31 UTC - Stevenson: Until you get your just desserts
-09/03/2017 ~ 04:11:53 UTC - Stevenson: Because I am of the firm belief that
psychos give the best sex.

-09/03/2017 ~ 04:12:28 UTC - Bedford: Well, right now, my thoughts are that
either you “move” on her and help her, or I help her and I keep sending her
more money, without any expectations of every getting any return on investment
[...]

-09/03/2017 - 04:19:52 UTC ~ Stevenson: Ohh I have no emotions stake in it at
all.

-09/03/2017 - 04:19:27 UTC - Bedford: Ahhhh you are scamming her then
-09/03/2017 - 04:19:32 UTC - Stevenson: It is a matter of being in the same place
at the same time as her to “collect”

-09/03/2017 - 04:19:52 UTC - Bedford: I was 3 months ago

-09/03/2017 - 04:19:58 UTC - Stevenson: I wouldn't call it scamming. I am
calling it, bonding.

-09/03/2017 - 04:20:10 UTC - Bedford: Screwing

-09/04/2017 - 14:40:22 UTC - Bedford: I think the mentoring is as important to
hrlp her as money is. Or more important

-09/04/2017 - 14:41:09 UTC - Stevenson: Especially a teenager tempted to join
peers to party and socialize all the time when takin initiative to gain skills which
aren't apparent isn’t her strong suit.

-09/04/2017 - 14:42:05 UTC - Bedford: Well, we have her analized
-09/04/2017 - 14:42:26 UTC - Stevenson: ha ha.. I like that spelling
-09/04/2017 - 14:42:27 UTC - Bedford: No anal. Ize her us next

~-09/04/2017 ~ 14:42:49 UTC - Bedford: Is next

-09/04/2017 - 14:43:34 UTC ~ Bedford: Actually, i never did it and can’t keep it
up to do it

10
Case 2:19-mj-00916-NJ Filed 10/15/19 Page 11 of 25 Document 1

 
 

 

-09/05/2017 - 10:51:55 UTC ~ [Stevenson sends Bedford a picture that appears to
be of Mr. Stenson lying in bed with two of Mr. Stenson’s identified minor victims

from the Philippines]
-09/05/2017 - 10:52:12 UTC - Bedford: Wow

-09/05/2017 - 10:52:29 UTC - Stevenson: Gotta get a last minute massage..
-~09/05/2017 - 10:53:09 UTC - Bedford: Ok. Say hi to smiling girls
-09/05/2017 ~ 10:53:17 UTC - Stevenson: [Gives the names of two of the
identified minor victims]

[...]

-09/05/2017 - 10:54:49 UTC - Stevenson: yes.. should I give her something for
you?

-09/05/2017 - 10:55:09 UTC - Bedford: Me pe.... A kiss

-09/28/2017 - 11:16:43 UTC - Bedford: Got this from someone using [Identified
minor victim’s] account

[Bedford sends a picture of a young Filipino child, wearing a Golden State
Warriors tank top, playing with a plastic snake]

-09/28/2017 - 11:17:37 UTC - Stevenson: They just sent it to me too,
09/28/2017 - 11:17:53 UTC - Stevenson: I don’t know if it is [Identified female
victim] or D. [Mother of two of the identified female victims].

18. [have reviewed the Wisconsin Department of Motor Vehicles records, as

well as open source database checks, which indicated that Mr. Stenson had 2939 S. 101st
St., West Allis, WI 53227 listed as his current residence. The City of West Allis
Assessor's Office website indicated that the property was owned by a “John H.
Burgdorff” and the Wisconsin Department of Motor Vehicles database indicated that
BURGDORFF has the same address of 2939 S. 1015t St., West Allis, WI 53227 listed as his
current address of record. Further, the picture on BURGDORFF’s Wisconsin driver’s

license appears to be the same as the person in the picture that the Stevenson Facebook

11
Case 2:19-mj-00916-NJ Filed 10/15/19 Page 12 of 25 Document 1
 

 

account sent to MVMK on 04/30/2017 and the same as the Facebook profile picture on
the Bedford account.

19. Further, on July 12, 2019, Mr. Stenson was arrested at the 2939 S. 1015t St.,
West Allis, WI 53227 address for engaging in illicit sexual conduct in a foreign place.
On the date of the arrest, BURGDORFF was at the residence and the individual I saw
who identified himself as BURGDORFF appeared to be the same person as that in the
photo that was sent to MVMK on 04/30/2017 and in the Bedford Facebook profile

photo.

FACEBOOK

20. | Facebook owns and operates a free-access social networking website of
the same name that can be accessed at http://www.facebook.com. Facebook allows its
users to establish accounts with Facebook, and users can then use their accounts to
share written news, photographs, videos, and other information with other Facebook
users, and sometimes with the general public.

21. Facebook asks users to provide basic contact and personal identifying
information to Facebook, either during the registration process or thereafter. This
information may include the user’s full name, birth date, gender, contact e-mail
addresses, Facebook passwords, physical address (including city, state, and zip code),
telephone numbers, screen names, websites, and other personal identifiers. Facebook
also assigns a user identification number to each account.

22. Facebook users may join one or more groups or networks to connect and

interact with other users who are members of the same group or network. Facebook

12
Case 2:19-mj-00916-NJ Filed 10/15/19 Page 13 of 25 Document 1

 
 

 

assigns a group identification number to each group. A Facebook user can also connect
directly with individual Facebook users by sending each user a “Friend Request.” If the
recipient of a “Friend Request” accepts the request, then the two users will become
“Friends” for purposes of Facebook and can exchange communications or view
information about each other. Each Facebook user’s account includes a list of that
user’s “Friends” and a “News Feed,” which highlights information about the user’s
“Friends,” such as profile changes, upcoming events, and birthdays.

23. Facebook users can select different levels of privacy for the
communications and information associated with their Facebook accounts. By
adjusting these privacy settings, a Facebook user can make information available only
to himself or herself, to particular Facebook users, or to anyone with access to the
Internet, including people who are not Facebook users. A Facebook user can also create
“lists” of Facebook friends to facilitate the application of these privacy settings.
Facebook accounts also include other account settings that users can adjust to control,
for example, the types of notifications they receive from Facebook.

24. Facebook users can create profiles that include photographs, lists of
personal interests, and other information. Facebook users can also post “status”
updates about their whereabouts and actions, as well as links to videos, photographs,
articles, and other items available elsewhere on the Internet. Facebook users can also
post information about upcoming “events,” such as social occasions, by listing the
event’s time, location, host, and guest list. In addition, Facebook users can “check in” to

particular locations or add their geographic locations to their Facebook posts, thereby

13
Case 2:19-mj-00916-NJ Filed 10/15/19 Page 14 of 25 Document 1

 
 

 

revealing their geographic locations at particular dates and times. A particular user’s
profile page also includes a “Wall,” which is a space where the user and his or her
“Friends” can post messages, attachments, and links that will typically be visible to
anyone who can view the user's profile.

25. Facebook allows users to upload photos and videos, which may include
any metadata such as location that the user transmitted when s/he uploaded the photo
or video. It also provides users the ability to “tag” (i.e., label) other Facebook users in a
photo or video. When a user is tagged ina photo or video, he or she receives a
notification of the tag and a link to see the photo or video. For Facebook’s purposes, the
photos and videos associated with a user’s account will include all photos and videos
uploaded by that user that have not been deleted, as well as all photos and videos
uploaded by any user that have that user tagged in them.

26. | Facebook users can exchange private messages on F acebook with other
users. Those messages are stored by Facebook unless deleted by the user. Facebook
users can also post comments on the Facebook profiles of other users or on their own
profiles; such comments are typically associated with a specific posting or item on the
profile. In addition, Facebook has a chat feature that allows users to send and receive
instant messages through Facebook Messenger. These chat communications are stored
in the chat history for the account. Facebook also has Video and Voice Calling features,
and although Facebook does not record the calls themselves, it does keep records of the

date of each call.

14
Case 2:19-mj-00916-NJ Filed 10/15/19 Page 15 of 25 Document 1

 
 

 

27. If a Facebook user does not want to interact with another user on
Facebook, the first user can “block” the second user from seeing his or her account.

28. Facebook has a “like” feature that allows users to give positive feedback
or connect to particular pages. Facebook users can “like” Facebook posts or updates, as
well as webpages or content on third party (i.e., non-Facebook) websites. Facebook
users can also become “fans” of particular Facebook pages.

29. Facebook has a search function that enables its users to search Facebook
for keywords, usernames, or pages, among other things.

30. Each Facebook account has an activity log, which is a list of the user's
posts and other Facebook activities from the inception of the account to the present.
The activity log includes stories and photos that the user has been tagged in, as well as
connections made through the account, such as “liking” a Facebook page or adding
someone as a friend. The activity log is visible to the user but cannot be viewed by
people who visit the user’s Facebook page.

31. Facebook Notes is a blogging feature available to Facebook users, and it
enables users to write and post notes or personal web logs (“blogs”), or to import their
blogs from other services, such as Xanga, LiveJournal, and Blogger.

32. The Facebook Gifts feature allows users to send virtual “gifts” to their
friends that appear as icons on the recipient’s profile page. Gifts cost money to
purchase, and a personalized message can be attached to each gift. Facebook users can
also send each other “pokes,” which are free and simply result in a notification to the
recipient that he or she has been “poked” by the sender.

15
Case 2:19-mj-00916-NJ Filed 10/15/19 Page 16 of 25 Document 1

 
 

 

33. Facebook also has a Marketplace feature, which allows users to post free
classified ads. Users can post items for sale, housing, jobs, and other items on the
Marketplace

34. In addition to the applications described above, Facebook also provides its
users with access to thousands of other applications (“apps”) on the Facebook platform.
When a Facebook user accesses or uses one of these applications, an update about that
the user’s access or use of that application may appear on the user’s profile page.

35. Facebook uses the term “Neoprint” to describe an expanded view of a
given user profile. The “Neoprint” for a given user can include the following
information from the user's profile: profile contact information, News Feed
information; status updates; links to videos, photographs, articles, and other items;
Notes; Wall postings; friend lists, including the friends’ Facebook user identification
numbers; groups and networks of which the user is a member, including the groups’
Facebook group identification numbers; future and past event postings; rejected
“Friend” requests; comments; gifts; pokes; tags; and information about the user’s access
and use of Facebook applications.

36. Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP
address. These logs may contain information about the actions taken by the user ID or
IP address on Facebook, including information about the type of action, the date and
time of the action, and the user ID and IP address associated with the action. For

example, if a user views a Facebook profile, that user’s IP log would reflect the fact that

16
Case 2:19-mj-00916-NJ Filed 10/15/19 Page 17 of 25 Document 1

 
 

 

the user viewed the profile, and would show when and from what IP address the user
did so.

37. Social networking providers like Facebook typically retain additional
information about their users’ accounts, such as information about the length of service
(including start date), the types of service utilized, and the means and source of any
payments associated with the service (including any credit card or bank account
number). In some cases, Facebook users may communicate directly with Facebook
' about issues relating to their accounts, such as technical problems, billing inquiries, or
complaints from other users. Social networking providers like Facebook typically retain
records about such communications, including records of contacts between the user and
the provider's support services, as well as records of any actions taken by the provider
or user as a result of the communications.

38. As explained herein, information stored in connection with a Facebook
account may provide crucial evidence of the “who, what, why, when, where, and how”
of the criminal conduct under investigation, thus enabling the United States to establish
and prove each element or alternatively, to exclude the innocent from further suspicion.
In my training and experience, a Facebook user’s IP log, stored electronic
communications, and other data retained by Facebook, can indicate who has used or
controlled the Facebook account. This “user attribution” evidence is analogous to the
search for “indicia of occupancy” while executing a search warrant at a residence. For
example, profile contact information, private messaging logs, status updates, and
tagged photos (and the data associated with the foregoing, such as date and time) may

17
-Case 2:19-mj-00916-NJ Filed 10/15/19 Page 18 of 25 Document 1

 

 
 

 

be evidence of who used or controlled the Facebook account at a relevant time. Further,
Facebook account activity can show how and when the account was accessed or used.
For example, as described herein, Facebook logs the Internet Protocol (IP) addresses
from which users access their accounts along with the time and date. By determining
the physical location associated with the logged IP addresses, investigators can
understand the chronological and geographic context of the account access and use
relating to the crime under investigation. Such information allows investigators to
understand the geographic and chronological context of Facebook access, use, and
events relating to the crime under investigation. Additionally, Facebook builds geo-
location into some of its services. Geo-location allows, for example, users to “tag” their
location in posts and Facebook “friends” to locate each other. This geographic and
timeline information may tend to either inculpate or exculpate the Facebook account
owner. Last, Facebook account activity may provide relevant insight into the Facebook
account owner's state of mind as it relates to the offense under investigation. For
example, information on the Facebook account may indicate the owner’s motive and
intent to commit a crime (e.g., information indicating a plan to commit a crime), or
consciousness of guilt (e. 2, deleting account information in an effort to conceal
evidence from law enforcement).

39. Therefore, the computers of Facebook are likely to contain all the material
described above, including stored electronic communications and information.
concerning subscribers and their use of Facebook, such as account access information,

transaction information, and other account information.

18
Case 2:19-mj-00916-NJ Filed 10/15/19 Page 19 of 25 Document 1

 

 
 

INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

40. anticipate executing this warrant under the Electronic Communications
Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using
the warrant to require Facebook to disclose to the government copies of the records and
other information (including the content of communications).

41. __ Based on the forgoing, I request that the Court issue the proposed search
watrant.

42. This Court has jurisdiction to issue the requested warrant because it is “a
court of competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a),
(b)(1)(A) & (c)(1)(A). Specifically, the Court is “a district court of the United States...
that - has jurisdiction over the offense being investigated.” 18 U.S.C. § 2711(8)(A)(i).

43. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer
is not required for the service or execution of this warrant.

44. [request that the Court order Facebook not to notify any person
(including the subscribers or customers of the account listed in Attachment A) of the
existence of the requested warrant before September 1, 2020, or until further order of
the Court. Facebook is a provider of an electronic communication service, as defined in
18 U.S.C. § 2510(15), and/or a remote computer service, as defined in 18 U.S.C. §
2711(2). Pursuant to 18 U.S.C. § 2703, I seek a warrant requiring Facebook to disclose
records and information in connection with a criminal investigation. This Court has
authority under 18 U.S.C. § 2705(b) to issue “an order commanding a provider of

electronic communications service or remote computing service to whom a warrant ...

19
Case 2:19-mj-00916-NJ Filed 10/15/19 Page 20 of 25 Document 1

 
 

 

is directed, for such period as the court deems appropriate, not to notify any other
person of the existence of the warrant... .” Id.

45. Here, such an order is appropriate because the requested warrant relates
to an ongoing criminal investigation that is neither public nor known to all of the
targets of the investigation, and its disclosure may alert the targets to the ongoing
investigation. Accordingly, there is reason to believe that notification of the existence of
the requested warrant will seriously jeopardize the investigation, by giving the target
an opportunity to destroy or tamper with evidence, or otherwise seriously jeopardize
an investigation. See 18 U.S.C. § 2705(b). John BURGDORFF is not aware of the
investigation into him. If he were to learn the government is investigating him, he could
destroy additional evidence of his crimes that may exist and be revealed during the
search of his Facebook accounts.

46. Based on the forgoing, I request that the Court issue the proposed search
warrant. Because the warrant will be served on Facebook who will then compile the
requested records at a time convenient to it, there exists reasonable cause to permit the

execution of the requested warrant at any time in the day or night.

20
Case 2:19-mj-00916-NJ Filed 10/15/19 Page 21 of 25 Document 1

 
 

 

ATTACHMENT A
Property to Be Searched

This warrant applies to information associated with the Facebook user ID
100003865219073 thatis stored at premises owned, maintained, controlled, or

operated by Facebook, a company headquartered in Menlo Park, California.

Case 2:19-mj-00916-NJ Filed 10/15/19 Page 22 of 25 Document 1

 
 

 

ATTACHMENT B
Information to be disclosed by Facebook

To the extent that the information described in Attachment A is within
the possession, custody, or control of Facebook, including any messages,
records, files, logs, or information that have been deleted, but are still available
to Facebook, or have been preserved pursuant to a request made under 18 U.S.C.
§ 2703(d), Facebook is required to disclose the following information to the
government for the ID listed in Attachment A:

(a) All contact and personal identifying information, including full
name, user identification number, birth date, gender, contact e-mail addresses,
Facebook passwords, Facebook security questions and answers, physical
address (including city, state, and zip code), telephone numbers, screen names,
websites, and other personal identifiers.

(b) All activity logs for the account and all other documents showing
the user's posts and other Facebook activities;

(c) All photos uploaded by that user ID and all photos uploaded by

any user that has that user tagged in them;

(d) All profile information; News Feed information; status updates;
links to videos, photographs, articles, and other items; Notes; Wall postings;
friend lists, including the friends' Facebook user identification numbers; groups
and networks of which the user is a member, including the groups' Facebook

group identification numbers; future and past event postings; rejected “Friend”

Case 2:19-mj-00916-NJ Filed 10/15/19 Page 23 of 25 Document 1

 
 

 

requests; comments; gifts; pokes; tags; and information about the user’s access
and use of Facebook applications;

(e) All other records of communications and messages made or received
by the user, including all private messages, chat history, video calling history, and
pending "Friend" requests; including the date and time of the communication, the
method of communication, and the source and destination of the communication (such
as source and destination email addresses, IP addresses, and telephone numbers),

(f) Evidence indicating how and when the Facebook account was
accessed or used, to determine the chronological and geographic context of account
access, use, and events relating to the crime under investigation and to the
Facebook account owner;

(g) Evidence indicating the Facebook account owner's state of mind as it
relates to the crime under investigation;

(h) All "check ins" and other location information;

(i) All IP logs, including all records of the IP addresses that logged into

the account;

(j) All records of the account's usage of the "Like" feature, including all
Facebook posts and allnon- | Facebook webpages and content that the user has
"liked":
(k) All information about the Facebook pages that the account is or was
a "fan" of;
(1) All past and present lists of friends created by the account;

Case 2:19-mj-00916-NJ Filed 10/15/19 Page 24 of 25 Document 1

 
 

 

(m) All records of Facebook searches performed by the account,

(n) All information about the user's access and use of Facebook
Marketplace; and
(0) Records of any Facebook accounts that are linked to the Account by

machine cookies (meaning all Facebook user IDs that logged into Facebook by the same
machine as the Account). The types of service utilized by the user;

(p) The length of service (including start date) and the means and source
of any payments associated with the service (including any credit card or bank
account number);

| (q) All privacy settings and other account settings, including privacy
settings for individual Facebook posts and activities, and all records showing which
Facebook users have been blocked by the account;

(r) All records pertaining to communications between Facebook and any
person regarding the user or the user's Facebook account, including contacts with
support services and records of actions taken.

(s) Records relating to who created, used, or communicated with the

user ID, including records about their identities and whereabouts.

Case 2:19-mj-00916-NJ Filed 10/15/19 Page 25 of 25 Document 1

 
